Exhibit 10.1

INCREMENTAL ASSUMPTION AGREEMENT

INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”) dated as of December 7, 2017
relating to the Third Amended and Restated First Lien Credit Agreement dated as
of August 21, 2013 (as further amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”) among CHASE
ACQUISITION I, INC., RBS GLOBAL, INC. (“RBS Global”), REXNORD LLC (“Rexnord”
and, together with RBS Global, the “Borrowers”), the Lenders party thereto from
time to time, the Issuing Banks party thereto from time to time and CREDIT
SUISSE AG, as Administrative Agent (in such capacity, the “Administrative
Agent”).

RECITALS:

WHEREAS, the Borrowers intend to (i) extend the maturity of the Revolving
Facility and make certain other amendments to the Revolving Facility as set
forth herein (the “Revolving Facility Refinancing”) and (ii) extend the maturity
of the Term B Facility and make certain other amendments to the Term B Facility
as set forth herein (the “Term B Loan Refinancing”, together with the Revolving
Facility Refinancing, the “Refinancings”);

WHEREAS, to implement the Refinancings, the Borrowers have, by notice to the
Administrative Agent dated as of December 4, 2017, delivered pursuant to
Sections 2.21(j) and (l) of the Credit Agreement (the “Notice”) (a copy of which
notice is attached as Exhibit A hereto), requested (i) Replacement Revolving
Facility Commitments in an aggregate principal amount of $264,000,000 to replace
in full the Revolving Facility Commitments existing on the 2017 Refinancing
Effective Date (as defined below) (immediately prior to the effectiveness of
this Agreement) (such existing Revolving Facility Commitments, the “Existing
Revolving Facility Commitments”) and (ii) a Refinancing Term Loan in an
aggregate principal amount of $800,000,000;

WHEREAS, the net proceeds of an issuance of Refinancing Notes plus cash on hand
will be used to repay a portion of the aggregate principal amount of the Term B
Loans outstanding on the 2017 Refinancing Effective Date, together with accrued
interest thereon, and break funding payments (if any) applicable thereto in
accordance with Section 2.16 of the Credit Agreement (such amounts collectively,
the “Term B Loan Initial Repayment Amount”);

WHEREAS, after the payment of the Term B Loan Initial Repayment Amount, the Net
Proceeds of the Term B Loan Refinancing will be used to repay in full the
remaining aggregate principal amount of the Term B Loans outstanding on the 2017
Refinancing Effective Date, together with accrued interest thereon, and break
funding payments (if any) applicable thereto in accordance with Section 2.16 of
the Credit Agreement (such amounts collectively, the “Term B Loan Refinancing
Repayment Amount” and together with the Term B Loan Initial Repayment Amount,
the “Term B Loan Repayment Amounts”);

WHEREAS, each institution listed on Schedule I hereto under the heading
“Replacement Revolving Facility Lender” (the “Replacement Revolving Facility
Lenders”) has agreed, on the terms and conditions set forth herein and in the
Credit Agreement, to provide the amount of the Replacement Revolving Facility
Commitments set forth opposite its name under the heading “Replacement Revolving
Facility Commitment” on Schedule I hereto (the “Replacement Revolving Facility
Commitment”);



--------------------------------------------------------------------------------

WHEREAS, the institution listed on Schedule I hereto under the heading
“Refinancing Term Lender” (the “Refinancing Term Lender”) has agreed, on the
terms and conditions set forth herein and in the Credit Agreement, to provide
the amount of the Term B Loan Refinancing set forth opposite its name under the
heading “Refinancing Term Loan Commitment” on Schedule I hereto (the
“Refinancing Term Loan Commitment”).

NOW, THEREFORE, the parties hereto therefore agree as follows:

SECTION 1.    Defined Terms; References. Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement. The rules of construction specified in
Section 1.02 of the Credit Agreement also apply to this Agreement. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall, after this Agreement becomes
effective, refer to the Credit Agreement as amended hereby.

SECTION 2.    Term B Loan Refinancing.

(a)    Subject to the terms and conditions set forth herein, the Refinancing
Term Lender agrees to make a Refinancing Term Loan to the Borrowers on the 2017
Refinancing Effective Date in a principal amount not to exceed its Refinancing
Term Loan Commitment.

(b)    The Administrative Agent hereby agrees in its reasonable discretion that
the Notice attached hereto satisfies the notice requirement applicable to
Refinancing Term Loans set forth in Section 2.21(j) of the Credit Agreement.

(c)    With effect from the 2017 Refinancing Effective Date, the Refinancing
Term Lender shall be a “Term B Lender” and the Refinancing Term Loan shall be a
“Term B Loan”.

SECTION 3.    Revolving Facility Refinancing.

(a)    Subject to the terms and conditions set forth herein, each Replacement
Revolving Facility Lender severally agrees to make Replacement Revolving
Facility Commitments available to the Borrower from the 2017 Refinancing
Effective Date in an amount equal to the amount set forth opposite its name on
Schedule I hereto. On the 2017 Refinancing Effective Date, the Existing
Revolving Facility Commitments will be terminated and replaced with the
Replacement Revolving Facility Commitments of the Replacement Revolving Facility
Lenders as set forth on Schedule I hereto.

(b)    All Letters of Credit outstanding under the Credit Agreement on the 2017
Refinancing Effective Date shall remain outstanding under the Credit Agreement.
Each Replacement Revolving Facility Lender’s risk participation in each such
Letter of Credit shall be determined in accordance with such Replacement
Revolving Facility Lender’s Revolving

 

2



--------------------------------------------------------------------------------

Facility Percentage, as provided in Section 2.05(d) of the Credit Agreement, as
if such Letter of Credit had been issued on the 2017 Refinancing Effective Date
immediately after giving effect to paragraph (a) above. For the avoidance of
doubt, each Issuing Lender acting in such capacity immediately prior to the
effectiveness of this Agreement shall continue to act in such capacity
immediately following the effectiveness hereof.

(c)    The Administrative Agent hereby agrees in its reasonable discretion that
the Notice attached hereto satisfies the notice requirement applicable to
Replacement Revolving Commitments set forth in Section 2.21(l) of the Credit
Agreement.

(d)    With effect from the 2017 Refinancing Effective Date, each Replacement
Revolving Facility Lender shall be a “Revolving Facility Lender”, the
Replacement Revolving Facility Commitments shall be “Revolving Facility
Commitments” and the loans under such Replacement Revolving Facility Commitments
shall be “Revolving Facility Loans” and “Initial Revolving Loans”, in each case
for all purposes under the Credit Agreement.

SECTION 4.    Amendments to Credit Agreement.

(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in appropriate alphabetical order:

“2017 Incremental Assumption Agreement” means the Incremental Assumption
Agreement dated as of December 7, 2017 among the Borrowers, the Refinancing Term
Lender party thereto, the Replacement Revolving Facility Lenders party thereto
and the Administrative Agent.

“2017 Refinancing Effective Date” means the “2017 Refinancing Effective Date” as
defined in 2017 Incremental Assumption Agreement.

“Required Rating” means a corporate rating equal to or higher than Ba3 (with at
least a stable outlook) by Moody’s and BB- (with at least a stable outlook) by
S&P.

“Restructuring Transactions” shall mean the transactions substantially on the
terms set forth on Schedule 1.01G (and any modifications thereto, so long as
such modifications are not materially adverse to the Agents or the Lenders).

(b)    The following definitions are hereby amended and restated in their
entirety to read as follows:

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(x) (a) the LIBO Rate in effect for such Interest Period divided by (b) one
minus the Statutory Reserves applicable to such Eurocurrency Borrowing, if any,
and (y) in the case of Eurocurrency Borrowings composed of Eurocurrency Term
Loans, 0.00%.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
2.25% (or 2.00% if the corporate rating of the Borrowers meets the Required
Rating on such day) per annum in the case of any Eurocurrency Loan and 1.25% (or
1.00% if the corporate rating of the Borrowers meets the Required Rating on such
day) per annum in the case of any ABR Loan, (ii) with respect to any Initial
Revolving Loan, as set forth pursuant to the Pricing Grid, and (iii) with
respect to any Other Term Loan or Other Revolving Loan, the “Applicable Margin”
set forth in the Incremental Assumption Agreement relating thereto.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the 2017 Refinancing
Effective Date, March 15, 2023 and (b) with respect to any other Classes of
Revolving Facility Commitments, the maturity dates specified therefor in the
applicable Incremental Assumption Agreement.

“Term B Facility Maturity Date” shall mean August 21, 2024.

“Term B Loan Commitment” shall mean, with respect to each Term B Lender, the
commitment of such Term B Lender to make Term B Loans hereunder as of the 2017
Refinancing Effective Date. The aggregate amount of the Term B Loan Commitments
as of the 2017 Refinancing Effective Date is $800,000,000.

“Term B Loans” shall mean (a) the term loans made by the Lenders to the
Borrowers pursuant to Section 2.01(a) of the 2017 Incremental Assumption
Agreement, and (b) any Incremental Term Loans in the form of Term B Loans made
by the Incremental Term Lenders to the Borrowers pursuant to Section 2.01(c).

(a)    The reference to “2016 Revolver Refinancing Effective Date” shall be
replaced with “2017 Refinancing Effective Date” in the definitions of
“Availability Period” and “Initial Revolving Loan”.

(b)    The definition of “Material Real Property” contained in Section 1.01 of
the Credit Agreement is hereby amended by (i) replacing the amount “$12,000,000”
therein with the amount “$20,000,000” and (ii) replacing each occurrence of the
term “2016 Term B Refinancing Effective Date” therein with the term “2017
Refinancing Effective Date”.

(c)    The definition of “Refinancing Notes” contained in Section 1.01 of the
Credit Agreement is hereby amended by adding the phrase “, provided that solely
for purposes of this subsection (g), a Parent Entity that only guarantees such
Refinancing Notes shall not be deemed to be an ‘obligor’” at the end of
subclause (g) therein.

 

4



--------------------------------------------------------------------------------

(d)    Section 2.10 of the Credit Agreement is hereby amended by (i) deleting
the phrase “2016 Term B Refinancing Effective Date” in each instance in clause
(a)(i) and replacing it with the phrase “2017 Refinancing Effective Date” and
(ii) replacing the amount “0.25%” in clause (a)(i) with the amount “0.00%”.

(e)    Section 2.12 of the Credit Agreement is hereby amended by deleting the
phrase “2016 Term B Refinancing Effective Date” in clause (d) and replacing it
with the phrase “2017 Refinancing Effective Date”.

(f)    Section 5.10(g) of the Credit Agreement is hereby amended by replacing
the amount “$12,000,000” therein with the amount $20,000,000”.

(g)    Section 6.01(aa) is hereby amended by deleting the phrase “[Reserved]”
and replacing it with the phrase “intercompany Indebtedness in connection with
the Restructuring Transactions”.

(h)    Section 6.04(a) is hereby amended by deleting the phrase “[Reserved]” and
replacing it with the phrase “intercompany Investments in connection with the
Restructuring Transactions”.

(i)    Section 6.05 is hereby amended by adding the following new clause after
the existing clause (o):

“(p) the Restructuring Transactions.”

(j)    Section 6.07(b)(xvi) is hereby amended by deleting the phrase
“[Reserved]” and replacing it with the phrase “the Restructuring Transactions”.

(k)    Schedule 1.01G attached hereto is hereby added to the Schedules to the
Credit Agreement.

SECTION 5.    Representations of the Borrowers. The Borrowers represent and
warrant that:

(a)    the representations and warranties set forth in the Loan Documents are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
2017 Refinancing Effective Date after giving effect hereto with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date); provided, that the
representations contained in Section 3.19 of the Credit Agreement shall be true
and correct on and as of the 2017 Refinancing Effective Date as if the
references therein to the “Third Restatement Effective Date” were references to
the “2017 Refinancing Effective Date” and any references therein to
“Transactions” are deemed to include the Refinancings contemplated hereby; and

 

5



--------------------------------------------------------------------------------

(b)    no Event of Default or Default was continuing on and as of the 2017
Refinancing Effective Date after giving effect hereto and to the extension of
credit requested to be made on the 2017 Refinancing Effective Date.

SECTION 6.    Conditions. This Agreement shall become effective as of the first
date (the “2017 Refinancing Effective Date”) when each of the following
conditions shall have been satisfied:

(a)    the Administrative Agent shall have received from each Loan Party, the
Replacement Revolving Facility Lenders, the Refinancing Term Lender (which,
immediately following the effectiveness hereof, constitute the Required Lenders)
and the Administrative Agent (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;

(b)    the representations and warranties set forth in Section 5 above shall be
true and correct as of the 2017 Refinancing Effective Date;

(c)    the Administrative Agent shall have received a certificate, dated the
2017 Refinancing Effective Date and executed by a Responsible Officer of the
Borrowers, confirming the accuracy of the representations and warranties set
forth in Section 5 above;

(d)    a Borrowing Request relating to the Refinancing Term Loans and a
prepayment notice relating to the Term B Loan Repayment Amounts shall have been
delivered in accordance with Section 2.10(d) of the Credit Agreement;

(e)    the Administrative Agent shall have received, on behalf of itself, the
Replacement Revolving Facility Lenders, and the Refinancing Term Lender, a
favorable written opinion from each of (i) Quarles & Brady LLP, special counsel
for the Loan Parties and (ii) Morgan, Lewis & Bockius, LLP, New York counsel for
the Loan Parties, in each case (A) dated as of the 2017 Refinancing Effective
Date, (B) addressed to the Administrative Agent, the Replacement Revolving
Facility Lenders and the Refinancing Term Lender and (C) in form and substance
reasonably satisfactory to the Administrative Agent and covering such other
matters relating to this Agreement as the Administrative Agent shall reasonably
request;

(f)    the Administrative Agent shall have received board resolutions and other
customary closing certificates and documentation consistent with those delivered
on the Third Amendment Effective Date and such additional customary documents
and filings as the Administrative Agent may reasonably require to assure that
the Replacement Revolving Facility and the Refinancing Term Loans contemplated
hereby are secured by the Collateral ratably with the existing Revolving
Facility and Term B Loans;

(g)    the Administrative Agent shall have received, for the account of the
Refinancing Term Lender, an amount equal to 0.10% of the aggregate principal
amount of the Refinancing Term Loans held by the Refinancing Term Lender as of
the 2017 Refinancing Effective Date, with such payment to be earned by, and
payable to the Refinancing Term Lender on the 2017 Refinancing Effective Date
(which may be offset against the proceeds of the Term B Loan Refinancing);

 

6



--------------------------------------------------------------------------------

(e)    all principal, interest and fees outstanding on the 2017 Refinancing
Effective Date shall have been paid in full to the Administrative Agent for the
account of the existing Revolving Facility Lenders;

(h)    the payment of the Term B Loan Repayment Amounts by the Borrowers to the
Administrative Agent for the accounts of the existing Term B Lenders shall occur
substantially simultaneously with the Borrowing of such Refinancing Term Loans;
and

(i)    all reasonable and documented out-of-pocket fees and expenses (including
reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP) owing
by the Borrowers to the Administrative Agent and invoiced prior to the date
hereof shall have been paid in full.

SECTION 7.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

SECTION 8.    Confirmation of Guaranties and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (i) the obligations of the Loan
Parties under the Credit Agreement as modified hereby (including with respect to
the Refinancing Term Loans and the Replacement Revolving Facility Commitments
and loans and participations thereunder) and the other Loan Documents (x) are
entitled to the benefits of the guarantees and the security interests set forth
or created in the Collateral Agreement and the other Loan Documents and
(y) constitute Obligations and (ii) notwithstanding the effectiveness of the
terms hereof, the Collateral Agreement and the other Loan Documents are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects. Each Loan Party ratifies and confirms that all Liens
granted, conveyed, or assigned to any Agent by such Person pursuant to each Loan
Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as increased hereby.

SECTION 9.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 10.    Miscellaneous. This Agreement shall constitute a Loan Document
for all purposes of the Credit Agreement and the other Loan Documents. The
parties hereto expressly acknowledge that it is not their intention that this
Agreement or any of the other Loan Documents executed or delivered pursuant
hereto constitute a novation of any of the obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, but a modification
thereof pursuant to the terms contained herein. The Borrowers shall pay all
reasonable fees, costs and expenses of the Administrative Agent incurred in
connection with the negotiation, preparation and execution of this Agreement and
the transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CHASE ACQUISITION I, INC.

RBS GLOBAL, INC.

REXNORD LLC

AMERICAN DRYER, LLC

CAMBRIDGE INTERNATIONAL, INC.

CLINE ACQUISITION CORP.

GA INDUSTRIES HOLDINGS, LLC

GREEN TURTLE AMERICAS LTD.

KRIKLES, INC.

OEI, INC.

OEP, INC.

PRAGER INCORPORATED

PRECISION GEAR LLC

MERIT GEAR LLC

PT COMPONENTS, INC.

RBS ACQUISITION CORPORATION

RBS CHINA HOLDINGS, L.L.C

REXNORD INDUSTRIES, LLC

REXNORD INTERNATIONAL INC.

REXNORD-ZURN HOLDINGS, INC.

THE FALK SERVICE CORPORATION

VAG USA, LLC

WORLD DRYER CHINA, LLC

WORLD DRYER CORPORATION

ZURCO, INC.

ZURN INDUSTRIES, LLC

ZURN INTERNATIONAL, INC.

ZURN PEX, INC.

By:  

            /S/ Patricia M. Whaley

  Name:   Patricia M. Whaley   Title:   Vice President, General Counsel and
Secretary

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

  CREDIT SUISSE AG, CAYMAN ISLANDS
    BRANCH, as Administrative Agent

By:  

            /S/ Christopher Day

  Name:   Christopher Day   Title:   Authorized Signatory By:  

            /S/ D. Andrew Maletta

  Name:   D. Andrew Maletta   Title:   Authorized Signatory

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Refinancing Term Lender By:  

            /S/ Christopher Day

  Name:   Christopher Day   Title:   Authorized Signatory By:  

            /S/ D. Andrew Maletta

Name:     D. Andrew Maletta Title:     Authorized Signatory

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Replacement Revolving Facility
Lender By:  

            /S/ Christopher Day

  Name:   Christopher Day   Title:   Authorized Signatory By:  

            /S/ D. Andrew Maletta

  Name:   D. Andrew Maletta   Title:   Authorized Signatory

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Replacement Revolving Facility Lender By:
 

            /S/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director By:  

            /S/ Anca Trifan

  Name:   Anca Trifan   Title:   Director

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

BMO Harris Bank N.A., as a Replacement Revolving Facility Lender By:  

            /S/ Ronald J. Carey

  Name:   Ronald J. Carey   Title:   Senior Vice President

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Replacement Revolving Facility Lender By:  

            /S/ Brian Reed

  Name:   Brian Reed   Title:   Managing Director

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Replacement Revolving Facility Lender By:  

            /S/ Craig Malloy

  Name:   Craig Malloy   Title:   Director

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING

PARTNERS LLC, as a Replacement

Revolving Facility Lender

By:

 

            /S/ Ryan Durkin

 

Name:

 

Ryan Durkin

 

Title:

 

Authorized Signatory

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Replacement Revolving Facility Lender By:  

            /S/ James R. Fayen

  Name:   James R. Faven   Title:   Managing Director

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Schedule I

REFINANCING TERM LOAN COMMITMENTS

 

Refinancing Term Lender

   Refinancing Term Loan Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 800,000,000     

 

 

 

Total

   $ 800,000,000     

 

 

 

Replacement Revolving Facility Lender

   Replacement Revolving Facility
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 46,500,000  

Deutsche Bank AG New York Branch

   $ 46,500,000  

BMO Harris Bank N.A.

   $ 46,500,000  

Citibank N.A.

   $ 46,500,000  

Barclays Bank PLC

   $ 26,000,000  

Goldman Sachs Lending Partners LLC

   $ 26,000,000  

Mizuho Bank, Ltd.

   $ 26,000,000     

 

 

 

Total

   $ 264,000,000     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Notice Requesting Refinancing Term Loans and Replacement Revolving Facility
Commitments

[SEE ATTACHED]



--------------------------------------------------------------------------------

NOTICE REQUESTING REFINANCING TERM LOAN AND REPLACEMENT

REVOLVING FACILITY COMMITMENTS

Date: December 4, 2017

 

To: Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Third Amended and Restated First Lien
Credit Agreement dated as of August 21, 2013 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”) among Chase Acquisition I, Inc., RBS Global, Inc. (“RBS Global”),
Rexnord LLC (“Rexnord” and, together with RBS Global, the “Borrowers”), the
Lenders party thereto from time to time as lenders and agents, the Issuing
Lenders party thereto from time to time and the Administrative Agent.

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
Borrowers hereby request the following:

 

  (a) a Refinancing Term Loan in an amount set forth below to be made under the
Credit Agreement on December 7, 2017 (the “Effective Date”). The Net Proceeds of
such Refinancing Term Loan will be used to repay Term B Loans.

 

Amount of Refinancing Term Loan being requested:

   $ 800,000,000     

 

 

 

 

  (b) Replacement Revolving Facility Commitments in an amount set forth below to
be made available under the Credit Agreement and become effective on the
Effective Date.

 

Amount of Replacement Revolving Facility Commitments being requested:

   $ 264,000,000     

 

 

 

The Borrowers hereby further request that, from and after the Effective Date,
the Refinancing Term Loan requested hereby be a Term B Loan for all purposes
under the Credit Agreement and the Replacement Revolving Facility Commitments
requested hereby be a Revolving Facility Commitment for all purposes under the
Credit Agreement.

This Notice does not create an obligation on the part of the Borrowers to
consummate the Refinancing Term Loan or any Replacement Revolving Loan.

[Signature page follows]



--------------------------------------------------------------------------------

This Notice is issued pursuant to and is subject to the Credit Agreement and is
executed as of the date set forth above.

 

RBS GLOBAL, INC. REXNORD LLC By:  

            /S/ Mark W. Peterson

  Name:   Mark W. Peterson   Title:   Senior Vice-President and Chief Financial
Officer of each above- named entity

 

[Signature Page to Notice Requesting Refinancing Term Loan]